DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 112(b) rejections of claims 3, 4, 6, 14, 19 and 20 of record in the previous Office Action mailed on 9/29/2021 are hereby withdrawn due to Applicant's amendment filed on 12/6/2021.
The 35 U.S.C. 102(a)(1) rejections of claims 1, 4, 6, 13 and 21 as being anticipated by Rougier of record in the previous Office Action mailed on 9/29/2021 are hereby withdrawn due to Applicant's amendment filed on 12/6/2021.
The 35 U.S.C. 102(a)(1) rejections of claims 1, 6, 8-13, 16, 19 and 21 as being anticipated by Chaussade et al. of record in the previous Office Action mailed on 9/29/2021 are hereby withdrawn due to Applicant's amendment filed on 12/6/2021.
The 35 U.S.C. 102(a)(1) and 102(a)(2) rejections of claims 1, 3-10, 13-19 and 21 as being anticipated by Tondu et al. of record in the previous Office Action mailed on 9/29/2021 are hereby withdrawn due to Applicant's amendment filed on 12/6/2021.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "the opposite face to the one equipped with the electrically-conductive layer” and “the thickness of interlayer material”.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is requested.
Claim 11 recites the limitations "the whole of the periphery” and “the thickness”.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is requested.

Claim 23 recites the limitation "the plurality of films”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.

Allowable Subject Matter
Claims 1-9 and 13-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art of record fails to teach or suggest “an intermediate layer that joins together the at least one first plastic structural substrate and the at least one second plastic structural substrate, wherein the at least one glass sheet equipped with the heating device is encapsulated in the intermediate layer”, as now recited independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781